300 S. Fourth Street, Suite 1500
Las Vegas, Nevada 89101

FISHER & PHILLIPS LLP

10

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

ase 3:19-cv-00360-MMD-CBC Document6 Filed 08/15/19 Page 1 of 2

Z

 

 

   
    
  
   

/ FILED ~~ RECEIVED
FISHER & PHILLIPS LLP ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

SCOTT M. MAHONEY, ESQ.
Nevada Bar No. 1099

300 S. Fourth Street

Suite 1500

Las Vegas, NV 89101

 

AUG 16 2019

 

 

 

 

 

. CLERK US DISTRICT COURT
E-Mail Address: smahone DEPUTY
Attorney for Defendant, - reer ene
Farmers Insurance Exchange
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
JAMES BURHANS on behalf of himself and ) Case No. 3:19-cv-00360-MMD-CBC
all others similarly situated, )
) STIPULATION AND ORDER TO
Plaintiff, ) EXTEND TIME TO RESPOND
) TO COMPLAINT
v. ) (Second Request)
)
FARMERS INSURANCE EXCHANGE and )
DOES 1-50, inclusive, )
)
Defendant. )

 

IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
record that Defendant will have an extension of time up to and including August 26,
2019 to answer or otherwise respond to Plaintiff's Complaint (ECF No. 10). Defense
counsel still needs to receive and review documents to respond to a few specific

allegations of the Complaint. This is the second request for an extension of this

35941309

 
Las Vegas, Nevada 89101

FISHER & PHILLIPS LLP
300 S. Fourth Street, Suite 1500

10

iM

12

13

15

16

17

18

19

20

21

22

23

24

25

26

27

28

QD.

ase 3:19-cv-00360-MMD-CBC

deadline.

FISHER & PHILL]
By: /s/

Scott M. Mahoney, Esq.
300 S. Fourth Street
Suite 1500

Las Vegas. NV 89101
Attorney for Defendants

36941309

 

Document 6 Filed 08/15/19 Page 2 of 2

THIERMAN BUCK LLP

By: /s/

Joshua R. Hendrickson, Esq.
7287 Lakeside Drive

Reno, NV 89511

Attorneys for Plaintiff

IS SO ORDERED:

(Ln

vine dates Ma: ate Judge
pas &/ [le 2D

 
